Citation Nr: 1134777	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  06-32 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active duty military service from October 2000 to February 2001.  She also served in the Army Reserves from February 2001 to November 2002, and in the Army National Guard from November 2002 to June 2004.

This appeal to the Board of Veterans Appeals (Board) is from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In June 2008, the Board remanded the Veteran's claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration - but especially to obtain any additional treatment records concerning any relevant evaluation or treatment she may have received since the September 2006 statement of the case (SOC), to provider her additional notice required by the Veterans Claims Assistance Act (VCAA), and to have her undergo a VA compensation examination for a medical nexus opinion concerning the etiology of her bilateral knee disorder and, in particular, its potential relationship to her military service.

After receiving the file back from the AMC, and considering this additional evidence, the Board issued a decision in January 2009 denying the claim, and the Veteran appealed to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  She was represented before the Court by a private attorney who, along with VA's Office of General Counsel, representing the Secretary of VA, filed a joint motion asking the Court to vacate the Board's decision and remand the claim for further action consistent with the terms of the joint motion.  The Court granted this joint motion for remand in a January 2010 order and has since returned the file to the Board for compliance with the directives specified.

To comply with the Court's order, the Board in turn is again remanding the claim to the RO via the AMC.


REMAND

The Veteran attributes her bilateral knee disorder to her military service.

The Board already acknowledged in the prior decision, although since vacated, that her service treatment records (STRs) are unavailable for consideration and, thus, not a means at her disposal for establishing she had relevant complaints referable to her knees while in service or that she received a consequent diagnosis.  But given the absence of this potentially supporting evidence when previously adjudicating her claim, the Board resolved this doubt in her favor and for all intents and purposes accepted for the sake of argument that she had sustained relevant knee injury in service.  38 C.F.R. § 3.102.  See also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When, as here, at least a portion of the STRs are lost or missing, VA has a heightened duty to consider the applicability of the benefit-of-the-doubt rule, to assist the Veteran in developing her claim, and to explain the reasons and bases for its decision ...."  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Presuming she had sustained relevant knee injury while in service, however, did not obviate the need for her to also have competent and credible evidence indicating that knee injury in service had resulted in chronic (i.e., permanent) residual disability so as to warrant the granting of service connection.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  As the Board explained, the missing STRs did not lower the threshold for an allowance of her claim.  There was no reverse presumption for granting her claim.  The legal standard for proving her claim had not been lowered; rather, the Board's obligation to discuss and evaluate evidence had been heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).


With this in mind, the Board had, as a result of a prior June 2008 remand, instructed the RO or AMC to provide the Veteran a VA compensation examination to assess the nature and etiology of her bilateral knee disorder, but especially in terms of any potential relationship to her military service and the injury alleged.

The VA physician that had examined the Veteran in August 2008 as a result of this remand directive ultimately had determined he was unable to resolve this issue of causation "without resorting to mere speculation."  He then went on to discuss why he could not provide this requested medical nexus opinion given the evidence at his disposal.

Because at the time of the Board's January 2009 decision, noncommittal opinions like this amounted to "nonevidence," neither for nor against the claim, the Board concluded there was insufficient evidence establishing the Veteran's bilateral knee disorder was caused or made permanently worse by her military service.  Statements like this from doctors that were, for all intents and purposes, inconclusive as to the origin of a disorder generally could not be employed as suggestive of a linkage between the disorder and the Veteran's military service because service connection may not be based on speculation or remote possibility.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  See also, more generally, Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See, too, 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).

The Board also determined that, although the Veteran and the others that had spoken out on her behalf (her brother and mother) were competent to provide testimony as to her observable symptoms - like persistent knee pain, etc., they were not also competent, lacking the necessary medical training and expertise, to ascribe this pain to a specific diagnosis or to the claimed injury in service.  See 38 C.F.R. § 3.159(a)(2).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007); and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

A precedent decision since issued, however, has made clear that medical evidence is not always or categorically required when the determinative issue is either medical diagnosis or etiology, but rather that such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Moreover, other precedent cases have been issued since the Board's prior decision shedding further light on how to properly assess and determine the probative value of noncommittal medical opinions.  Notably for instance, in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), the Federal Circuit Court indicated a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling."  In Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court more recently held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service.

An even more recent precedent case also admonished the Board for relying on medical opinions that also were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claims.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.


The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

Here, arguably, the August 2008 VA compensation examiner sufficiently explained why he could not provide the requested medical nexus opinion "without resorting to mere speculation," particularly citing the absence of a magnetic resonance imaging (MRI) of the Veteran's knee during her military service contemporaneous to her alleged injury to, in turn, permit better estimation using this radiographic technique of the degree and chronicity of her medial meniscal injury.  And because there was no MRI in service, this examiner also pointed out that, even if he was to obtain an MRI today (meaning at the time of his evaluation in August 2008), he will would be unable to compare its results because there remains none in service.

But as the joint motion points out, establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) since the claimed injury in service is an alternative method of showing chronicity (i.e., permanency) of disease or injury in service to, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  So the Court noted that, while the Board in the December 2009 decision had considered the Veteran's lay assertions in terms of their sufficiency regarding a medical nexus, it did not consider her lay statements as evidence of continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b).


For essentially this very reason, the joint motion also took issue with the August 2008 VA examiner's nonacceptance of the occurrence of the claimed injury in service (although the Board since has made this concession given the absence of the Veteran's STRs to independently corroborate this alleged injury).  Indeed, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), because of this, the Court determined a VA compensation examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion.  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's medical history).  See, too, Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (A VA examination must be based on an accurate factual premise) (citing Reonal v. Brown, 5 Vet. App. 458 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993)).

Consequently, an additional medical opinion is needed that takes into consideration the fact that the Board has conceded an injury in service and that takes into account the Veteran's contention of continuous symptoms during the years since.  This is especially important since the August 2008 VA examiner cited the fact that the Veteran had not sought treatment since leaving the military as reason for concluding there had not been continuity of treatment and one of the enumerated factors that made it difficult for him to objectively define the nature of the Veteran's knee pain etiology and its cause.  But the essence of 38 C.F.R. § 3.303(b) is continuity of symptomatology (meaning continuous symptoms), not continuity of treatment.  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  And in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  There is a caveat, however, where the claimed injury was not sustained in combat.  In this circumstance, Buchanan is distinguishable; the lack of documentation must be weighed against the Veteran's statements.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

So inevitably the Board will have to assess the Veteran's credibility (and her mother's and brother's) to determine the ultimate probative value of their lay testimony concerning her purportedly having experienced continuous symptoms since service.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

But in the meantime, this claim is REMANDED for the following additional development and consideration:

1.  If still available to provide further comment, forward the claims file to the VA physician that performed the August 2008 examination of the Veteran and ask that he submit an additional statement concerning the etiology of the Veteran's bilateral knee disorder - but specifically in terms of the likelihood (very likely, as likely as not, or unlikely) this disorder is attributable to her military service, such as to the type of injury she claims to have sustained if accepting this injury occurred.

And because the Veteran is competent, even as a lay person, to say she has experienced continuous symptoms like persistent knee pain, etc., since that injury in service, the examiner also cannot use the absence of treatment for these symptoms as reason for concluding they necessarily were not experienced.

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

And if, per chance, this examiner still cannot provide this requested medical nexus opinion "without resorting to mere speculation," for the reasons previously discussed in the report of the August 2008 VA examination, then he should again indicate this and give assurances that a more definitive opinion on etiology is not forthcoming.

If, for whatever reason, it is not possible or feasible to have this same VA examiner provide this further comment, then have someone else comment that is equally qualified to provide this necessary additional medical opinion.  In this eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed to make these additional determinations.

Whoever is designated to provide this additional comment must discuss the rational of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

And to facilitate providing this additional comment, it is imperative the designated examiner review the claims file (or, in the case of the prior examiner, refamiliarize himself with the pertinent evidence in the claims file) for the relevant medical and other history.  This review includes considering this remand.

*If reexamination is necessary, the Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655.

2.  Upon completion of this additional development, readjudicate the claim in light of this additional evidence.  If this claim is not granted to the Veteran's satisfaction, send her and her representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


